This is the appeal of the heirs-at-law of Mary Matthews, in the case decided at this term between the same parties, in which a new trial was awarded to the plaintiff. The appellants in this appeal prayed the court to adjudge and decree that the deeds, under and by virtue of which the plaintiff claimed to derive title from Mary Matthews, their ancestor, were void, and that these deeds be surrendered by the plaintiff to the court, and that the same be cancelled.
The court declined to grant the prayer of the appellants; but gave judgment as to them, that they go without day, and recover costs from the plaintiff.
In the plaintiff's appeal we have decided that the appellants in this appeal were not necessary or proper parties to the action; that they were improperly made parties, and that the plaintiff was entitled to a new trial.
As they were not proper parties, and as the litigation which they sought to have with the plaintiff was not in any respect germane to the action, the court properly declined to grant their prayer. There was no action between them and the plaintiff that entitled them to the relief demanded.
There is no error. Judgment affirmed.   Let this be certified.
No error.                                Affirmed.